Mazzarelli, J., dissents in part in a memorandum as follows:
I disagree with the majority’s position that plaintiff is not entitled to relief under Labor Law § 240 (1) because she was not engaged in an “alteration” as that term has been defined. The plaintiff here was dispatched to 111 Eighth Avenue to splice a fiber optic *435cable as part of the upgrading of phone service for a tenant in the building. The cables were in a box 10 to 15 feet above the floor. At the time of her injury, plaintiff was attempting to find the specific cable which needed to be spliced. She felt the ladder falling backwards, and injured her back as she twisted toward the wires, pulling the ladder towards the wall to steady herself. Binding precedent from the Court of Appeals and this Court dictate that plaintiff was clearly involved in an “alteration” of a building.
The Court of Appeals, in Joblon v Solow (91 NY2d 457 [1998]), defined “alteration” under Labor Law § 240 (1) as something which “requires making a significant physical change to the configuration or composition of [a] building or structure” (id. at 465). In that case, the plaintiff was injured as he was making a hole in an interior wall of an office, to route an extension cord to power a wall clock. The Court of Appeals found that this activity constituted an alteration under the statute. The Court noted that “Joblon did more than the routine act of standing on a ladder to hang a clock on a wall” (id. at 465).
Together with Joblon, the Court of Appeals decided Weininger v Hagedorn & Co. (91 NY2d 958 [1998]). That case also addressed the term “alteration” as used in section 240 (1). The plaintiff in Weininger was injured while pulling computer and telephone wires through holes in a ceiling to connect the telephone and computer in an adjoining room. Citing Joblon, the Court of Appeals held that this work constituted an “alteration” under Labor Law § 240 (1). It is my position that plaintiffs job of locating and splicing a telephone cable to extend upgraded telephone service to one of the tenants at the subject building, like the Weininger plaintiff pulling telephone and cable wire through holes to extend these services to an adjoining room, was a covered “alteration” under section 240 (1).
Subsequent to Joblon and Weininger, this Court has found a covered “alteration” in two cases which are similarly factually indistinguishable. In Campbell v City of New York (32 AD3d 703, 705 [2006]), we held that the act of splicing an amplifier box into a cable television line was an “alteration” under section 240 (1). In Sarigul v New York Tel. Co. (4 AD3d 168 [2004], lv denied 3 NY3d 606 [2004]), we held that stripping insulation from an existing cable wire constituted an alteration under the statute. A finding that the instant job of splicing a telephone wire was a covered “alteration” falls squarely within these holdings.
The Second Department has also interpreted “alteration” to encompass a cable wire installation (Bedassee v 3500 Snyder *436Ave. Owners Corp., 266 AD2d 250 [1999]), but not the installation of lighting for a theatrical production (Lioce v Theatre Row Studios, 7 AD3d 493 [2004]). Lioce, cited by the majority, is distinguishable on its facts and in any event not binding on this Court.
The majority cites Panek v County of Albany (99 NY2d 452 [2003]) to state the Joblon standard. However, while Panek did determine that there was a covered “alteration” under Labor Law § 240 (1), the crux of the Panek decision was that a planned demolition of a building did not preclude a finding that the same building had been altered. That holding is not relevant here. There were no plans to demolish the building where plaintiff was working.
The majority’s reliance upon DiBenedetto v Port Auth. of N.Y. & N.J. (293 AD2d 399 [2002], lv denied 98 NY2d 610 [2002]), is also misplaced. In that case, plaintiff was injured when he fell from the fender of a crane while removing two bolts and replacing a part. This Court concluded that plaintiffs work did not constitute an alteration of a building or structure. However, the plaintiff in DiBenedetto was performing repair work, which is dissimilar to the instant plaintiff’s assigned task of splicing fiber optic wire to reconfigure the wiring and upgrade a tenant’s phone service.
The majority also relies on Rowlett v Great S. Bay Assoc. (237 AD2d 183 [1997], lv denied 90 NY2d 809 [1997]) which is similarly inapposite. In Rowlett, an air conditioning mechanic was sent to perform routine, change of season maintenance at a store in a shopping center. He was assigned to disengage the air-conditioning by changing an electrical switch (id. at 184). This Court held that while installation of an air conditioner might fall under section 240 (1), “routine maintenance” of an existing unit did not (id.). Again, unlike the plaintiff in Rowlett, plaintiff here was not performing routine maintenance or repair. She was spicing a fiber optic cable to provide upgraded digital phone service to a tenant in the building.
Citing Campbell, Sarigul, and Lewis-Moors v Contel of N.Y. (78 NY2d 942, 943 [1991] [“telephone pole with attached hardware, cable and support systems constitutes a structure”]), the majority contends plaintiff is not protected by section 240 (1) because the cable she was splicing was not a “structure.” However, the statute covers work on either a “building or structure,” and this plaintiff was working on a building. There was no telephone pole in this case, and there was no claim that the cable was a “structure.” The parties do not contest the fact that the cable was the object which plaintiff was sent to splice *437to complete a telephone upgrade job at the building. The contested issue is whether plaintiffs work constituted a covered alteration.
It is my firm view that under the holdings of Weininger and Campbell, plaintiffs work was a covered “alteration.” Accordingly, I would conclude that plaintiff should be entitled to the protection afforded by Labor Law § 240 (1).